Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 16/747,276 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/02/2020.  These drawings are acceptable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UK Patent GB 2 272 203 to Dubois. Dubois teaches a pallet comprising a deck. The deck includes a top portion with a first plurality of ribs (3,4) and a lower portion with a second plurality of ribs (14,15). The first ribs included openings (6, 7) extending downward as best seen in figure 1. The second ribs include openings (16, 17) that open upwards. The first and second openings align to form channels that receive cylindrical reinforcement members (8-12). A plurality of columns (19,20,21) extend downward from the bottom portion of the deck. 

Claim(s) 1-6, and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,291,838 to Apps. Apps teaches a pallet comprising a deck. The deck includes a top portion (30 or 130) with a first plurality of ribs (70 or 170) and a lower portion (32 or 132) with a second plurality of ribs (72 or 172). The first ribs included openings extending downward and the second ribs include openings that open upwards. The first and second openings align to . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent GB 2 272 203 to Dubois. Dubois does not expressly disclose end caps located on the end of the tubes. The examiner is taking Official Notice that it well known in the art of structural tube members to add a welded end cap to prevent items or weather from getting inside. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Apps in view of Dubois by adding end caps as is known in the art to protect the inside of the tube. 




s 7-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,291,838 to Apps in view of UK Patent GB 2 272 203 to Dubois. Apps discloses every element as disclosed and discussed above except the reinforcement member is cylindrical. Dubois teaches a pallet comprising a deck. The deck includes a top portion with a first plurality of ribs (3,4) and a lower portion with a second plurality of ribs (14,15). The first ribs included openings (6, 7) extending downward as best seen in figure 1. The second ribs include openings (16, 17) that open upwards. The first and second openings align to form channels that receive cylindrical reinforcement members (8-12). A plurality of columns (19,20,21) extend downward from the bottom portion of the deck. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Apps by making the reinforcement members cylindrical as taught by Dubois as a functional equivalent shape and since it has been that a change in shape involves only routine skill in the art. See MPEP § 2144.04.
For further clarification regarding claim 9, Apps in view of Dubois does not expressly disclose end caps located on the end of the tubes. The examiner is taking Official Notice that it well known in the art of structural tube members to add a welded end cap to prevent items or weather from getting inside. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Apps in view of Dubois by adding end caps as is known in the art to protect the inside of the tube. 

Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,291,838 to Apps. Apps discloses every element as claimed and discussed above except . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TIMOTHY M AYRES/Examiner, Art Unit 3637